Citation Nr: 1339214	
Decision Date: 11/27/13    Archive Date: 12/13/13

DOCKET NO.  08-27 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial disability rating higher than 20 percent for diabetic retinopathy.



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran





ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to September 1970.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which, in relevant part, granted service connection for type II diabetes mellitus with retinopathy and cardiovascular disease.  The Veteran filed a notice of disagreement (NOD) with the initial rating for diabetic retinopathy.  In a July 2008 rating decision, the Veteran was awarded a separate 20 percent rating for diabetic retinopathy.  As a claimant is presumed to be seeking the maximum available benefit for a given disability, the claim for a higher initial rating remained viable.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran perfected his appeal by submitting a VA Form 9 in September 2008.

The Veteran testified at a Travel Board hearing in May 2010.  A transcript of the hearing is associated with the claims file.

In July 2010, the Board denied the Veteran's appeal for an earlier effective date for the award of service connection for diabetes mellitus and remanded the issues of entitlement to service connection for hypertension and entitlement to an initial rating in excess of 20 percent for diabetic retinopathy.

In May 2012, the Board denied the hypertension claim and remanded the issue of the initial rating for diabetic retinopathy for further development.



FINDINGS OF FACT

1.  Throughout the pendency of this appeal, the Veteran's diabetic retinopathy has been characterized by loss of visual field to no worse than 44 degrees in the right eye and 54 degrees in the left eye.

2.  From December 19, 2007, to February 22, 2008, the Veteran's visual acuity was 20/50 in the left eye and no worse than 20/40 in the right eye.

3.  From March 7, 2008, to May 23, 2008, the Veteran's visual acuity was 20/50 in the right eye and no worse than 20/40 in the left eye.

4.  From September 2, 2009, to September 30, 2009, the Veteran's visual acuity was 20/200 in the right eye and 20/30 in the left eye.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for diabetic retinopathy based on limitation of visual fields are not met.  38 U.S.C.A. §§ 1155, 1160, 5107 (West 2002); 38 C.F.R. §§ 3.383, 4.1, 4.3, 4.7, 4.84a, Diagnostic Code (DC) 6080 (2008).

2.  From December 19, 2007, to February 22, 2008, a separate 10 percent rating for diabetic retinopathy based on visual acuity is warranted.  38 U.S.C.A. §§ 1155, 1160, 5107 (West 2002); 38 C.F.R. §§ 3.383, 4.1, 4.3, 4.7, 4.84a, DC 6079 (2008).

3.  From March 7, 2008, to May 23, 2008, a separate 10 percent rating for diabetic retinopathy based on visual acuity is warranted.  38 U.S.C.A. §§ 1155, 1160, 5107 (West 2002); 38 C.F.R. §§ 3.383, 4.1, 4.3, 4.7, 4.84a, DC 6079 (2008).

4.  From September 2, 2009, to September 30, 2009, a separate 20 percent rating for diabetic retinopathy based on visual acuity is warranted.  38 U.S.C.A. §§ 1155, 1160, 5107 (West 2002); 38 C.F.R. §§ 3.383, 4.1, 4.3, 4.7, 4.84a, DC 6077 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield, 444 F.3d 1328; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claim arises from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, and additional notice is not required as any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has reviewed the electronic evidence contained in the Veteran's Virtual VA folder as well as the paper file.  These files together comprise the claims file.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at his May 2010 hearing.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's appeal.

In compliance with the Board's July 2010 and May 2012 remands, VA obtained additional private treatment records and provided the Veteran with a medical examination in March 2013.  This examination combined with the June 2013 addendum contained all information needed to rate the disability.  Indeed, the examiner reviewed the evidence of record, documented the Veteran's current complaints, and performed a thorough clinical evaluation.  Therefore, this examination is adequate for VA purposes.  Thus VA has complied with the July 2010 and May 2012 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings-the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).

At the hearing the issue was identified, information was sought regarding treatment to determine whether all relevant records had been obtained.  In addition, information was sought regarding any changes in the disability since the last examination.  Ultimately the claim was remanded for additional private treatment records and a new examination.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Veteran's diabetes mellitus with retinopathy was originally service connected in a February 2007 rating decision.  At that time, this disability was rated 20 percent, effective August 8, 2006.  In a July 2008 rating decision, the Veteran was granted service connection for a separate bilateral proliferative diabetic retinopathy, rated as 20 percent disabling, effective August 11, 2005.  The effective date for diabetes mellitus was also granted to August 11, 2005.  The Veteran was awarded a temporary 100 percent rating for convalescence from September 30, 2009, to October 29, 2009, based on surgery to reattach his right eye retina.  In a February 2012 rating decision, this temporary 100 percent rating was extended slightly to October 31, 2009.  Because the Veteran has already been awarded a temporary total rating for this period, his symptoms during this period are not considered as evidence of entitlement to an increased rating during the larger appellate period.

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155.

The rating criteria for eye disabilities was revised, effective December 10, 2008 (as codified in 38 C.F.R. § 4.79, Diagnostic Codes 6000-6092).  The new regulations, however, apply only to applications for benefits received on or after December 10, 2008.  73 Fed. Reg. 66544 (November 10, 2008).  As this claim was pending prior to that date, the Board will consider only whether the Veteran is entitled to a higher rating for his eye disability under the former regulations.

The Veteran's diabetic retinopathy was originally rated under Diagnostic Code (DC) 6080 for impairment of visual field.  See 38 C.F.R. § 4.84a (2008).  There was no separate diagnostic code for diabetic retinopathy.  In determining whether a higher rating is warranted, the Board will consider the extent of the Veteran's visual impairment.  Visual acuity is evaluated under DCs 6061-6079; impairment of visual fields is rated under DCs 6080-6081; and impairment of muscle function is rated under DCs 6090-6092.  38 C.F.R. § 4.84a (2008).

Additionally, the record shows that the Veteran's bilateral eye disability included cataracts.  Preoperative cataracts are evaluated based on visual impairment.  38 C.F.R. § 4.84a, DCs 6027-6028 (2008).

Normal visual field is 85 degrees temporally, 85 degrees inferotemporally, 65 degrees inferiorly, 50 degrees inferonasally, 60 degrees nasally, 55 degrees supernasally, 45 degrees superiorly, and 55 degrees superotemporally.  38 C.F.R. § 4.76a, Table III (2008).

Visual Acuity

Throughout the appeals period, the Veteran's corrected central vision has generally been 20/40 bilaterally or better.  See generally VA treatment records, private treatment records, March 2013 VA examination.  This is considered noncompensable loss of visual acuity.  See 38 C.F.R. § 4.84a, DC 6079 (2008).

The exceptions to this are the December 2007, March 2008, and September 2009 VA treatment records.  The December 19, 2007 record shows visual acuity of 20/20 in the right eye and 20/50 in the left eye and the March 7, 2008 record shows visual acuity of 20/50 +1 in the right eye and 20/30 +1 in the left eye.  Although these records do not specify whether the visual acuity results given are the Veteran's best corrected vision, the Board finds that accepting them as such is most favorable to the Veteran and will do so.  Later records following panretinal photocoagulation in December 2007 and May 2008 show improved visual acuity.  See February 22, 2008, and May 23, 2008 VA treatment records.  VA outpatient treatment records from September 2, 2009, show corrected visual acuity of 20/200 in the right eye and 20/30 +3 in the left eye.

Based on the above, the Board finds that an additional staged rating is warranted for the periodic impairment of visual acuity associated with the Veteran's service connected diabetic retinopathy.  See generally Fenderson v. West, 12 Vet. App. 119 (1999) (allowing for the assignment of multiple "staged" ratings for different periods of time during the pendency of the appeal based on the corresponding severity of symptoms); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The record shows two periods of reduced visual acuity that warrant separate 10 percent evaluations under DC 6079.  See 38 C.F.R. § 4.84a (2008).  Specifically, from December 19, 2007, to February 22, 2008, the record shows that the visual acuity in the Veteran's left eye was 20/50 and his right eye was normal.  Likewise, from March 7, 2008, to May 23, 2008, visual acuity in the Veteran's right eye was 20/50 with his left eye being better.  When the worse eye is 20/50, a 10 percent evaluation is warranted.  See 38 C.F.R. § 4.84a, DC 6079 (2008).  A higher rating is not warranted unless one eye is 20/70 or worse.  See id.  This is not shown during either period.  Additionally, the Board has considered whether one continuous stage encompassing both periods is appropriate.  Given the noted improvement shown in the February 2008 record and the fact that the Veteran's right eye worsened while his left eye improved, a single continuous 10 percent evaluation is not warranted.

The September 2, 2009, record shows a significant worsening of the Veteran's visual acuity in the month prior to his surgery.  When the worse eye is 20/200 and the better eye is no worse than 20/40, a 20 percent evaluation is warranted.  See 38 C.F.R. § 4.84a, DC 6077 (2008).  A higher rating is not warranted unless the better eye is 20/50 or worse, or the worse eye is 10/200.  See id.  Neither situation is shown.  The records post surgery show improvement in his right eye visual acuity to the 20/25 - 20/30 range, the proper end point for this staging is the onset of his temporary total rating for convalescence (September 30, 2009).

In sum, the Veteran's impairment of visual acuity associated with his diabetic retinopathy warrants staged ratings of 10 percent from December 19, 2007, to February 22, 2008; 10 percent from March 7, 2008, to May 23, 2008; 20 percent from September 2, 2009, to September 30, 2009; and noncompensable (0 percent) for all other times during this appeals period.  Again, this does not alter the existing temporary total disability rating based on convalescence from September 30, 2009 to October 31, 2009.

Visual Field

The current 20 percent evaluation is based on loss of peripheral visual field.  The record contains two reports showing his visual field-the June 2008 VA eye examination and the June 2013 addendum to the March 2013 VA examination.

At the time of his June 2008 VA eye examination, the average concentric contraction is not given, but based on the Goldmann chart provided the Board finds the following measurements:


Right Eye
Left Eye
Temporally
65
75
Down temporally
55
75
Down
45
65
Down nasally
45
40
Nasally
55
55
Up nasally
50
40
Up
40
35
Up Temporally
55
55
Average
51
55

See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (allowing the Board to interpret results given in graphical form).  This degree of bilateral concentric contraction of the visual field warrants the existing 20 percent evaluation.  See 38 C.F.R. § 4.84a, DC 6080 (2008).  The next higher evaluation would require additional bilateral concentric contraction of the visual field to 45 degrees or less bilaterally.  See id.  This is not shown by the record.

The visual field testing reported in the June 2013 addendum to the March 2013 VA examination found slight restriction in the right eye (to 45 degrees up), but full visual field in all other quadrants and full visual field in the left eye.  Nevertheless, based on the graph provided, Board finds the following measurements:


Right Eye
Left Eye
Temporally
70
75
Down temporally
50
65
Down
55
55
Down nasally
45
40
Nasally
45
55
Up nasally
45
50
Up
15
40
Up Temporally
25
50
Average
44
54

See Kelly, 7 Vet. App. 474.  Although showing additional concentric contraction of the visual field, this still warrants a 20 percent evaluation.  See 38 C.F.R. §§ 4.84a, DC 6080 (2008).  Specifically, as the average concentric contraction of the right eye is less than 45, but the average concentric contraction of the left eye is not, these impairments are converted to their visual acuity equivalents-20/70 and 20/50.  When the worse eye is 20/70 and the better eye is 20/50, a 20 percent rating is warranted.  See 38 C.F.R. § 4.84a, DC 6078 (2008).  A higher rating is not available unless both eyes have an average concentric contraction of 45 degrees or less, or the worse eye has a concentric contraction of 15 degrees or less.  See 38 C.F.R. § 4.84a, DCs 6076, 6080 (2008).  Neither situation is present in the current case.  Thus, a higher rating than the existing 20 percent for loss of visual field is not warranted.

Muscle Function

The Veteran denied double vision during his June 2008 VA eye examination.  The Veteran complained of double vision in September 2009, which was associated with the Veteran's retinal detachment for which he underwent surgery that month.  Similarly, at his January 2010 VA examination, he reported seeing double when looking at bright lights only.  The March 2013 VA examination found no diplopia.

Based on the above, there is no medical evidence of chronic diplopia.  To the extent that the Veteran's lay evidence suggests occasional diplopia (double vision), the Board notes that occasional diplopia is non-compensable.  See 38 C.F.R. § 4.31.  As such, a separate compensable rating for muscle function is not warranted.

Extraschedular Considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected disability, such as chronic diplopia or aphakia, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disabilities, referral for extraschedular consideration is not in order.

The Board acknowledges the holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a total disability rating based on individual unemployability (TDIU) due to service connected disability is considered an element of an initial rating claim when raised by the record.  In this case, however, the issue of unemployability has not been raised by the Veteran or the record.  Therefore, it is not an element of the present claim and further discussion is unnecessary.  See Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).














(CONTINUED ON NEXT PAGE)


ORDER

A rating higher than 20 percent for diabetic retinopathy based on impairment of visual fields is denied.

From December 19, 2007, to February 22, 2008, a separate 10 percent rating for diabetic retinopathy based on visual acuity is granted.

From March 7, 2008, to May 23, 2008, a separate 10 percent rating for diabetic retinopathy based on visual acuity is granted.

From September 2, 2009, to September 30, 2009, a separate 20 percent rating for diabetic retinopathy based on visual acuity is granted.



____________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


